DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach, neither singly or in combination,
“A method of transferring data from a plurality of data sources to a blockchain for storage, comprising: receiving, by a decentralized node that is outside of the blockchain, a query parameter comprising a keyword for querying data related to the keyword; sending, by the decentralized node, a query request comprising the query parameter to each of the plurality of data sources; obtaining, by the decentralized node, query result data from each of the plurality of data sources according to at least the keyword in the query parameter, wherein the plurality of data sources use different data storage configurations, and the query result data includes one or more of: ReadWriteSet data signed by multiple parties and stored in a Fabric cluster comprising one or more nodes in a recordkeeping blockchain, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model; converting, by the decentralized node, the query result data into target reliable data conforming to a data reliability protocol, wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol; and sending, by the decentralized node, the target reliable data to 
The closest prior art of record (Han et al. (Patent No. US 10,691,763 B2, hereinafter “Han”) discloses receiving, by a decentralized node that is outside of the blockchain, a query parameter comprising a keyword for querying data related to the keyword; sending, by the decentralized node, a query request comprising the query parameter to each of the plurality of data sources; obtaining, by the decentralized node, query result data from each of the plurality of data sources according to at least the keyword in the query parameter, however, Han fails to disclose wherein the plurality of data sources use different data storage configurations, and the query result data includes one or more of: ReadWriteSet data signed by multiple parties and stored in a Fabric cluster comprising one or more nodes in a recordkeeping blockchain, simplified payment verification (SPV) data in an Ethereum (ETH) cluster comprising one or more nodes in a consortium blockchain of an account model, and transaction information linked in a form of hash value and stored on a consortium blockchain cluster of a non-account model; converting, by the decentralized node, the query result data into target reliable data conforming to a data reliability protocol, wherein the data reliability protocol comprises a Directed Acyclic Graph (DAG) protocol; and sending, by the decentralized node, the target reliable data to one or more blockchain nodes of the 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1-3, 5, 6, 8-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
                                                                                                                                                                                                    /MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166